Case 1:18-cv-03260-PKC-JO Document 93 Filed 09/08/20 Page 1 of 1 PageID #: 2183



 UNITED STATES DISTRICT COURT                                                   Civil Conference
 EASTERN DISTRICT OF NEW YORK                                                   Minute Order

 Before: James Orenstein                                                        Date:           9/8/2020
         U.S. Magistrate Judge                                                  Time:           11:30 a.m.

                                 Michael Grecco Prods., Inc. v. Alamy Inc., et al.
                                          18-CV-3260 (PKC) (JO)

 Type of Conference: Status

 Appearances: Plaintiff           Steven Cowley

                Defendants        Nancy E. Wolff, Lindsay R. Edelstein

 Scheduling: The next pretrial conference will be held on November 24, 2020, at 10:30 a.m.

 Summary: As set forth on the record, I granted in part and denied in part the plaintiff's motion to
 compel disclosures. On consent, the parties may schedule depositions for after the fact discovery
 deadline of September 16, 2020. The deadline for completing expert discovery of November 10,
 2020. I rescheduled the next pretrial conference as noted above.

                                                                                     SO ORDERED

                                                                                            /s/
                                                                                     James Orenstein
                                                                                     U.S. Magistrate Judge
